Exhibit 10.2

AIRCRAFT DRY LEASE AGREEMENT

THIS AIRCRAFT DRY LEASE AGREEMENT (this “Agreement”) is made and entered into
effective as of August 7, 2017 (the “Effective Date”) between XB Partners LLC, a
Delaware limited liability company (“Lessor”) and Blackstone Administrative
Services Partnership L.P., a Delaware limited partnership (“Lessee”)
(collectively the “Parties”).

W I T N E S S E T H:

WHEREAS, Lessor owns a 2005 Bombardier model CL-600-2B16 (Challenger 604)
aircraft, manufacturer’s serial number 5631 aircraft, with FAA Registration
number N345XB, as described more fully in Section 1.1 below; and

WHEREAS, Lessor desires to dry lease the Aircraft to Lessee from time to time on
a non-exclusive periodic basis; and Lessee desires to dry lease the Aircraft
from Lessor from time to time.

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
undertakings herein contained, the Parties hereto do hereby agree as follows:

ARTICLE 1: LEASE AND TERM

1.1. Lease. Lessor hereby agrees to dry lease to Lessee, from time to time, and
Lessee hereby agrees to dry lease from Lessor, from time to time, one (1) 2005
Bombardier model CL-600-2B16 (Challenger 604) aircraft, manufacturer’s serial
number 5631 aircraft, with FAA Registration number N345XB (the “Airframe”),
equipped with two (2) GE model CF34-3B engines bearing manufacturer’s serial
numbers SNE950434 and SNE950433 (the “Engines”), together with all components,
accessions, systems, appliances, parts, instruments, accessories, furnishings,
and any manufacturer’s or third-party warranties, any manufacturer service
programs in connection with the Aircraft and other equipment installed thereon
or attached thereto on the date hereof, all specified avionics, equipment, spare
parts and loose equipment and all logs, weight and balance documents, wiring
diagrams, manuals and other records and documentation pertaining to the
operation and maintenance of such aircraft in Lessor’s possession or under its
control (the foregoing, together with the Airframe and Engines, collectively,
the “Aircraft”) to Lessee hereunder. Changes to the U.S. registration mark of
the Aircraft shall have no effect on this Agreement.

1.2. Term and Rental Periods. The Term of this Agreement (“Term”) shall commence
on the Effective Date and shall be effective until the last calendar day of the
fifth month following the Effective Date. Lessee may dry lease the Aircraft
pursuant to this Agreement for specific periods of time during the Term (“Rental
Periods”). No Rental Period shall be for more than thirty (30) days.



--------------------------------------------------------------------------------

ARTICLE 2: RENTAL AND EXPENSES

2.1. Rental Payment. Lessee agrees to pay to Lessor an hourly rental fee for
occupied business flight hours at a rental rate of Three Thousand Nine Hundred
and Twenty Dollars ($3,920.00) per flight hour (prorated for fractions) of
operation during each Rental Period (the “Rental Payment”). The hourly rental
fee may be adjusted by mutual agreement during the Term based on fair market
pricing. Such rental fees include delays, detours, cancellations caused by
weather, routing, maintenance or other similar occurrences during each Rental
Period, except that Lessor, at its sole discretion, may reduce the rental fees
in the event of such occurrences. Lessee shall not be subject to any daily
minimum Rental Payment on any day during the Rental Period.

2.2. Positioning, Repositioning. Lessor has incorporated the estimated cost of
positioning/repositioning flights into the Rental Payment, and any
positioning/repositioning flights will not be part of the Rental Period and will
be invoiced to Lessor’s account, even if Lessee commences or ends its Rental
Period at a point other than at Teterboro Airport (“Home Base”).

2.3. Lessee Reimbursement for Fuel and Incidental Charges. Lessee shall be
responsible for fuel and incidental charges on occupied business flight hours
during the Rental Period. Such Incidental Charges include but are not limited to
hangaring and tie down charges away from the Home Base, landing fees, federal
excise taxes, airport taxes or similar charges, customs, immigration and similar
charges related to international flights; and any additional insurance premiums
required for specific flights during the Rental Period. In the event any such
charges are inadvertently made to Lessor by service providers, Lessee shall
promptly reimburse Lessor for such costs. Lessor shall instruct service
providers to invoice Lessee in the future.

2.4. Lessor Reimbursement for Certain Charges. Lessor has incorporated the cost
for maintenance and repairs into the Rental Payment. In the event any charges
for maintenance are paid directly by Lessee, Lessor shall promptly reimburse
Lessee for such cost, or deduct as an offset against Rental Payments such costs.

2.5. Invoicing and Payment. Lessor will send Lessee invoices for such payments
as are due under this Article for each Rental Period, using the form attached as
Appendix A or other form at Lessor’s discretion. Lessee shall make payment by
check or money order payable to “XB Partners LLC” payable upon receipt, or shall
wire transfer funds to the address specified on the invoice.

2.6. Calculation of Hours of Operation. For purposes of Rental Payments, hours
of operation for each Rental Period shall be calculated (1) from the time the
Aircraft takes off to the time it lands.

2.7. Taxes. All payments, including specifically Rental Payments made by Lessee
hereunder, shall be made free and clear of, and without deduction for, any
taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
restrictions or conditions now or hereafter imposed by any governmental or
taxing authority. Taxes which the Lessee may incur while operating the Aircraft
include, but are not limited to: fuel excise taxes, airport taxes, sales and use
taxes, over flight fees or taxes, and customs duties, or other foreign taxes
relating to international travel. Notwithstanding the foregoing, Lessee shall
only be liable for taxes on lease payments and not on the value of the Aircraft.

 

BLACKSTONE DRY LEASE - PAGE 2 OF 9



--------------------------------------------------------------------------------

2.8. Procedure to Request Rental of Aircraft. Lessee shall make requests for
rental of the Aircraft to Lessor either orally or in writing. Requests should be
made as far in advance as possible before the intended commencement of the
Rental Period.

2.9. Availability. Lessor is making the Aircraft available to Lessee for dry
lease on an “as available” basis only, and makes no guarantee or warranty with
regard to Aircraft availability. Lessor will, in good faith, attempt to make the
Aircraft available when it is not otherwise being used by Lessor, another
lessee, or is unavailable for maintenance or other reasons.

2.10. Non-availability or Delay Due to Unanticipated Causes. Lessor shall
promptly notify Lessee in writing if the Aircraft cannot be delivered for a
Rental Period due to an unanticipated delay, such as weather or mechanical
related delays. Lessor shall not be responsible for any loss, injury, damage,
delay, or cancellation, or any consequential or incidental damages or costs
incurred by Lessee caused by such delay or cancellation.

ARTICLE 3: OPERATION OF AIRCRAFT BY LESSEE

3.1. Operational Control. During each Rental Period, Lessee is and shall be the
sole operator of the Aircraft and has sole operational control of the Aircraft.
During each Rental Period, Lessee is responsible for operating the Aircraft in
accordance and compliance with all laws, ordinances and regulations relating to
the possession, use, operation, or maintenance of the Aircraft, including, but
not limited to, Part 91 of the Federal Aviation Regulations (“FAR”).

3.2. Selection of Flight Crew. Lessee shall select and hire its own flight crew
provided that the pilots shall be professionally trained and qualified, shall be
familiar with and licensed to operate the Aircraft, and shall have current
medical certificates, and recurrent training.

3.3. Care and Use. Lessee shall use and operate the Aircraft in a careful and
proper manner. Lessee shall operate the Aircraft in accordance with the flight
manual and all manufacturer’s suggested operating procedures. Lessee shall not
operate, use, or maintain the Aircraft in violation of any airworthiness
certificate, license, or registration relating to the Aircraft, or contrary to
any law or regulation.

3.4. Limits of Operations. Lessee expressly warrants and agrees that it shall
not operate the Aircraft outside the geographic limits set forth in the
Insurance Policies (defined below), or otherwise operate the Aircraft in a way
that would violate or compromise the Insurance Policies. Lessee shall use the
Aircraft only for and on account of its business, and will not use the Aircraft
for the purpose of providing transportation of passengers or cargo in air
commerce for compensation or hire (except in accordance with the provisions of
FAR 91.501), or for any illegal purpose.

3.5. Documentation. Lessee shall complete required flight logs, maintenance
logs, or other recording entries required by the FAR during any Rental Period.

3.6. Maintenance and Repair. Lessor, at its own cost and expense, will promptly
repair or replace all parts, appliances, components, instruments, accessories,
and furnishings that are installed in or attached to the Aircraft (herein called
“Parts”) that may from time to time become

 

BLACKSTONE DRY LEASE - PAGE 3 OF 9



--------------------------------------------------------------------------------

worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond repair,
or permanently rendered unfit for use for any reason whatsoever during a Rental
Period. Further, Lessor shall reimburse Lessee for any mechanics liens or other
costs incurred by Lessee associated with non- routine repairs or maintenance
made during a Rental Period, provided that: (1) such repairs shall be made by an
FAA approved repair facility; and (2) Lessor shall approve in advance such
repairs or maintenance. Lessee covenants to repair any damage beyond ordinary
wear and tear caused by Lessee’s use of the Aircraft.

3.7. Right to Inspect. Lessor and its authorized representatives shall, at all
reasonable times, have the right to enter the premises where the Aircraft may be
located for the purpose of inspecting and examining the Aircraft, its condition,
use and operation, and the books and records of Lessee relating thereto to
ensure Lessee’s compliance with its obligations under this Lease.
Notwithstanding the foregoing rights, Lessor has no duty to inspect and shall
not incur any liability or obligation by reason of not making any such
inspection.

ARTICLE 4: INSURANCE AND LIABILITY

4.1. Primary Liability and Property Damage Insurance. Lessor shall maintain in
effect, at its own expense, third party Aircraft liability insurance, passenger
legal liability insurance, and property damage liability insurance during the
Term in such amounts as are customary for similarly situated aircraft. Each
liability policy shall be primary without right of contribution from any other
insurance that is carried by Lessee, and expressly shall provide that all the
provisions thereof, except the limits of liability, shall operate in the same
manner as if there were a separate policy covering each insured.

4.2. Insurance Against Physical Damage. Lessor shall maintain in effect, at its
own expense, all-risk ground and flight Aircraft hull insurance covering the
Aircraft. Any such insurance shall be during the Term for an amount customary
for a similar aircraft.

4.3. Lessee As Named Insured. All insurance policies carried by Lessor in
accordance with this Article (the “Insurance Policies”) shall name Lessee as a
named insured.

4.4. Deductible. Any Insurance Policy carried by Lessor in accordance with this
Article may be subject to a deductible amount which is customary under policies
insuring similar aircraft similarly situated. Lessor warrants and agrees that in
the event of an insurable claim, Lessor will bear the costs up to the deductible
amount.

4.5. Additional Insurance for Lessee. Lessee may, at its discretion, obtain
additional insurance covering its operation of the Aircraft.

4.6. Certificate of Insurance. Upon request, Lessor shall deliver to Lessee a
certificate of insurance evidencing the insurance required to be maintained by
Lessor under this Article.

4.7. Mutual Waiver of Liability Claims. Except as specifically set forth in this
Agreement, Lessor and Lessee each hereby agree that each shall hold harmless the
other Party, and the other Party’s respective officers, directors, agents,
employees, servants, attorneys, insurers, coinsurers, reinsurers, indemnitors,
parents, subsidiaries, affiliates, predecessors,

 

BLACKSTONE DRY LEASE - PAGE 4 OF 9



--------------------------------------------------------------------------------

successors, and assigns from and against any and all liabilities, obligations,
losses, damages, penalties, claims, actions, suits, costs and expenses,
including reasonable legal fees and expenses, of whatsoever kind and nature
including, without limitation, personal injury or death (“Liabilities”), that
could be asserted by that Party against the other Party directly or indirectly
(including but not limited to claims raised against that Party by any
third-party, employee, agent, or other person or entity not a party to the
Agreement) arising out of the lease, sublease, possession, rental, use,
condition, operation, transportation, return, storage or disposition of the
Aircraft or any part thereof (including, without limitation, Liabilities in any
way relating to or arising out of latent or other defects, whether or not
discoverable by a Party or any other person, injury to persons or property, or
strict liability in tort), provided, however, that neither Party shall be
required to hold harmless the other Party for Liabilities resulting from the
gross negligence or willful misconduct of the other Party.

ARTICLE 5: WARRANTIES AND DISCLAIMERS

5.1. Lessor’s Warranty. Lessor warrants that (1) the Aircraft shall be delivered
to Lessee in airworthy condition; (2) the Aircraft is properly registered in
accordance with U.S. law; and (3) Lessor is a citizen of the United States of
America as set forth in 49 U.S.C. Section 40102(15) and the regulations
thereunder.

5.2. Lessor’s Disclaimer of Warranties. EXCEPT AS SPECIFICALLY PROVIDED HEREIN,
LESSOR NEITHER MAKES NOR SHALL BE DEEMED TO HAVE MADE AND HEREBY EXPRESSLY
DISCLAIMS, AND LESSEE EXPRESSLY WAIVES ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, AS TO THE VALUE, CONDITION, WORKMANSHIP, DESIGN, OPERATION,
MERCHANTABILITY OR FITNESS FOR USE FOR A PARTICULAR PURPOSE OF THE AIRCRAFT, AS
TO THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO
THE ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE
ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT OR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WITH RESPECT TO THE
AIRCRAFT OR ANY PART THEREOF.

5.3. Lessee’s Representation Regarding Selection. Lessee represents and warrants
that: (1) it has selected the Aircraft based on its own judgment and disclaims
any reliance upon statements or representations not part of this Agreement; and
(2) that the Aircraft is of a size, design and capacity selected by Lessee and
is suitable for Lessee’s intended use.

5.4. Lessee Warranty Regarding Operation. Lessee represents and warrants that it
shall only operate the Aircraft under the terms, conditions, and restrictions,
as set forth in this Agreement.

ARTICLE 6: MISCELLANEOUS

6.1. Title. Title to the Aircraft shall remain vested in Lessor during the Lease
Term and the Aircraft shall be registered at the FAA in the name of Lessor.
Lessee shall have no right, title or interest in or to the Aircraft except as
expressly provided herein and shall take no action that would impair the
continued registration of the Aircraft at the FAA in the name of Lessor. Lessee

 

BLACKSTONE DRY LEASE - PAGE 5 OF 9



--------------------------------------------------------------------------------

shall not file or record this Agreement with the FAA. Lessee shall do or cause
to be done any and all acts and things which may be required to perfect and
preserve the interest and title of Lessor to the Aircraft within any
jurisdiction in which Lessee may operate the Aircraft, and Lessee shall also do
or cause to be done any and all acts and things which may be required under the
terms of any other agreement, treaty, convention, pact or by any practice,
customs or understanding involving any country or state in which Lessee may
operate, as may be necessary or helpful, or as Lessor may reasonably request, to
perfect and preserve the rights of Lessor within the jurisdiction of any such
country or state.

6.2. Liens. Except as provided herein, Lessee will not directly or indirectly
create, incur, assume or suffer to exist any liens on or with respect to (1) the
Aircraft or any part thereof; (2) Lessor’s title thereto; or (3) any interest of
Lessor therein. Lessee will promptly, at its own expense, take such action as
may be necessary to discharge any such lien. Lessee may incur the following
liens: (i) the respective rights of Lessor and Lessee as herein provided;
(ii) liens created by Lessor; (iii) liens for taxes either not yet due or being
contested by Lessee in good faith; and (iv) inchoate materialmen’s, mechanics’,
workmen’s, repairmen’s, employees’ or other like liens arising in the ordinary
course of business of Lessee, or Parties acting on behalf of Lessee insofar as
such actions relate to the Aircraft and are not inconsistent with this
Agreement, not delinquent, and for the payment of which adequate reserves have
been provided.

6.3. Defaults.

(a) Each of the following events shall constitute an “Event of Default”
hereunder (whatever the reason for such event of default and whether it shall be
voluntary or involuntary, or come about or be effected by operation of law, or
be pursuant to or in compliance with any judgment, decree or order of any court
or any order, rule or regulation of any administrative or governmental body):
(1) if Lessee shall fail to pay when due any sum under this Agreement and such
failure shall continue for a period of three business days after oral,
facsimile, electronic mail or written notice has been given by Lessor to Lessee;
(2) if Lessee shall fail to perform any covenant or agreement contained herein,
and such failure shall continue for a period of fifteen (15) calendar days after
notice thereof shall have been given in writing; (3) if any representation or
warranty made by Lessee in this Agreement or any agreement, document or
certificate delivered by the Lessee in connection herewith is or shall become
incorrect in any material respect; (4) if Lessee shall operate the Aircraft in
violation of any applicable law, regulation, rule or order of any governmental
authority having jurisdiction thereof or shall operate the Aircraft when the
insurance required hereunder shall not be in effect; (5) if any proceedings
shall be commenced under any bankruptcy, insolvency, reorganization,
readjustment of debt, receivership or liquidation law or statute of any
jurisdiction; or (6) if any such proceedings shall be instituted against either
Party and shall not be withdrawn or terminated within thirty (30) calendar days
after their commencement.

(b) Upon the occurrence of any Event of Default Lessor may, at its option,
exercise any or all remedies available at law or in equity, including, without
limitation, any or all of the following remedies, as Lessor in its sole
discretion shall elect: (1) by notice in writing to terminate this Agreement
immediately, whereupon all rights of the Lessee to the use or possession of the
Aircraft or any part thereof shall absolutely cease and terminate but Lessee

 

BLACKSTONE DRY LEASE - PAGE 6 OF 9



--------------------------------------------------------------------------------

shall remain liable as hereinafter provided; and thereupon Lessee, if so
requested by Lessor, shall at its expense promptly return the Aircraft and
Aircraft Documentation as required by this Agreement or Lessor, at its option,
may enter upon the premises where the Aircraft or Aircraft Documentation are
located and take immediate possession of and remove the same by summary
proceedings or otherwise. Lessee specifically authorizes Lessor’s entry upon any
premises where the Aircraft or Aircraft Documentation may be located for the
purpose of, and waives any cause of action it may have arising from, a peaceful
retaking of the Aircraft or Aircraft Documentation; or (2) perform or cause to
be performed any obligation, covenant or agreement of Lessee hereunder. Lessee
agrees to pay all costs and expenses incurred by Lessor for such performance and
acknowledges that such performance by Lessor shall not be deemed to cure said
Event of Default.

(c) Lessee shall be liable for all costs, charges and expenses, including
reasonable legal fees and disbursements, incurred by Lessor by reason of the
occurrence of any Event of Default or the exercise of Lessor’s remedies with
respect thereto. No remedy referred to herein is intended to be exclusive, but
each shall be cumulative and in addition to any other remedy referred to above
or otherwise available to Lessor at law or in equity. Lessor shall not be deemed
to have waived any default, Event of Default or right hereunder unless the same
is acknowledged in writing by duly authorized representative of Lessor. No
waiver by Lessor of any default or Event of Default hereunder shall in any way
be, or be construed to be, a waiver of any future or subsequent default or Event
of Default. The failure or delay of Lessor in exercising any rights granted it
hereunder upon any occurrence of any such right upon the continuation or
recurrence of any such contingencies or similar contingencies, and any single or
partial exercise of any particular right by Lessor shall not exhaust the same or
constitute a waiver of any other right provided herein.

6.4 Successors and Assigns. This Agreement shall be binding upon Lessor, Lessee,
and their respective successors and assigns, except that Lessee may not assign
or transfer any of its rights hereunder except with the prior written consent of
Lessor. Subject to the foregoing, this Lease shall inure to the benefit of
Lessor and Lessee and their respective successors and assigns.

6.5. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given (and shall be deemed to have been duly given upon
receipt or refusal to accept receipt) by delivery in person, by facsimile or
electronic mail (with a simultaneous confirmation copy sent by first class mail
properly addressed and postage prepaid), or by a reputable overnight courier
service, addressed as follows:

 

If to Lessor:

  

XB Partners LLC

Corporate Trust Center

1209 Orange Street

  

Wilmington, Delaware 19801

Attn: Joseph P. Baratta

Telephone:

   Facsimile:    Email:

 

BLACKSTONE DRY LEASE - PAGE 7 OF 9



--------------------------------------------------------------------------------

If to Lessee:

  

Blackstone Administrative Services Partnership, LP

345 Park Avenue, 44th Floor

  

New York, NY 10154

Attn: Tabea Hsi

Telephone:

   Facsimile:    Email:

or at such other address as either Party may designate in writing. Any notice
hereunder shall be effective upon delivery.

6.6. Entire Agreement. This Agreement constitutes the final, complete, and
exclusive statement of the terms of the agreement between the Parties pertaining
to the subject matter of this Agreement and supersede all prior and
contemporaneous understandings, including any prior written agreements of the
Parties pertaining to the matters hereof.

6.7. Severability. If any provision of this Agreement is found to be prohibited
or unenforceable in any jurisdiction, such provision shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any such
prohibition or unenforceability in one jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, each Party hereto hereby waives any provision of
law that renders any provision hereof prohibited or unenforceable in any
respect.

6.8. Amendments and Modifications. The terms of this Agreement shall not be
waived, varied, contradicted, explained, amended or changed in any other manner
except by an instrument in writing, executed by both Parties.

6.9. Choice of Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York (disregarding
any Conflict of Laws rule which might result in the application of the laws of
any other jurisdiction), including all matters of construction, validity, and
performance.

6.10. Force Majeure. No Party shall be liable for any failure to perform its
obligations in connection with any action described in this Agreement, if such
failure results from any act of God, riot, war, civil unrest, flood, earthquake,
or other cause beyond such Party’s reasonable control (including any mechanical,
electronic, or communications failure, but excluding failure caused by a Party’s
financial condition or negligence).

6.11. Execution. This Lease may be executed in counterparts, each of which when
so executed shall be deemed to be an original, and such counterparts together
shall constitute one and the same instrument. Signatures transmitted by
facsimile, .pdf, or any other electronic means shall constitute original
signatures.

 

BLACKSTONE DRY LEASE - PAGE 8 OF 9



--------------------------------------------------------------------------------

ARTICLE 7: TRUTH IN LEASING

7.1. Representation Regarding Maintenance. DURING THE LAST TWELVE MONTHS THE
AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED UNDER FEDERAL AVIATION REGULATION
PART 91 AND UNDER PART 135 (AS OF 15 MARCH 2013). LESSOR HEREBY CERTIFIES THAT
THE AIRCRAFT COMPLIES WITH THE MAINTENANCE AND INSPECTION REQUIREMENTS CONTAINED
IN THE ABOVE LISTED FEDERAL AVIATION REGULATION FOR LESSEE’S USE OF THE AIRCRAFT
UNDER THIS LEASE.

7.2. Representation Regarding Operational Control. LESSEE, WHOSE NAME AND
ADDRESS APPEAR HEREIN, IS RESPONSIBLE FOR OPERATIONAL CONTROL OF THE AIRCRAFT
UNDER THE LEASE. LESSEE HEREBY CERTIFIES THAT IT UNDERSTANDS ITS
RESPONSIBILITIES FOR COMPLIANCE WITH THE FEDERAL AVIATION REGULATIONS APPLICABLE
TO THE AIRCRAFT.

7.3. Information from FAA. LESSEE UNDERSTANDS THAT AN EXPLANATION OF FACTORS
BEARING ON OPERATIONS CONTROL AND PERTINENT FEDERAL AVIATION REGULATIONS CAN BE
OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE, GENERAL AVIATION
DISTRICT OFFICE, OR AIR CARRIER DISTRICT OFFICE.

7.4. FAA Notification: in accordance with FAR 91.23. The Parties shall take the
following actions upon execution of this Agreement: (1) a copy of this Agreement
shall be placed aboard the Aircraft; (2) a copy of this agreement will be mailed
to the FAA Aircraft Registration Branch, Attn: Technical Section, P.O. Box
25724, Oklahoma City, OK 73125 within 24 hours of execution; and (3) the FAA
will be notified at least 48 hours prior to the first flight of any aircraft
under this Agreement.

(Signature page follows)

 

BLACKSTONE DRY LEASE - PAGE 9 OF 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in their names and on their behalf by their duly authorized officers, effective
as of the Effective Date.

 

  XB Partners LLC   As Lessor   By:  

/s/ Hamilton E. James

  Name:   Hamilton E. James   Title:   Manager   Blackstone Administrative
Services Partnership, LP   As Lessee   By:  

/s/ Tabea Hsi

  Name:   Tabea Hsi   Title:   Assistant Secretary

Signature Page

Aircraft Dry Lease Agreement

Blackstone - XB Partners



--------------------------------------------------------------------------------

APPENDIX A

XB Partners LLC

INVOICE

 

  To                                          

                                                

                                                

Date:                 

 

Payable: Payable upon receipt

 

 

Ref Contract: Aircraft Dry Lease Agreement between XB Partners LLC and
Blackstone Administrative Services Partnership, LP (“Lease”) dated August 7,
2017.

 

Rental Period:                          to                         

 

Description

   Amount   1. Rental Payment
            rental fee ($ [            ] per flight hour of operation)    $
                       2. Other Costs: (see paragraph 2.3 of Lease)    $
                      

Description                     Cost

                                                

                                                

                                                

                                                

 

                                                                    
                                         
                                         
                                                       

 

TOTAL THIS INVOICE

   $                       